Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                                            Oct 31 2013, 5:24 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

CRAIG A. DECHERT                                    GREGORY F. ZOELLER
Howard County Public Defender                       Attorney General of Indiana
Kokomo, Indiana
                                                    ROBERT J. HENKE
                                                    CHRISTINE REDELMAN
                                                    Office of the Attorney General
                                                    Indianapolis, Indiana




                                 IN THE
                       COURT OF APPEALS OF INDIANA

IN THE MATTER OF A.G. (Minor Child),                )
A CHILD ALLEGED TO BE A CHILD                       )
IN NEED OF SERVICES                                 )
                                                    )
J.G. (Mother),                                      )
                                                    )
       Appellant-Respondent,                        )
                                                    )
                 vs.                                )       No. 34A02-1306-JC-514
                                                    )
INDIANA DEPARTMENT OF                               )
CHILD SERVICES,                                     )
                                                    )
       Appellee-Petitioner.                         )


                       APPEAL FROM THE HOWARD CIRCUIT COURT
                             The Honorable Lynn Murray, Judge
                               Cause No. 34C01-1304-JC-105


                                         October 31, 2013

                  MEMORANDUM DECISION - NOT FOR PUBLICATION

CRONE, Judge
                                      Case Summary

       J.G. (“Mother”) appeals the trial court’s order, following a factfinding hearing,

concluding that her minor child, A.G., is a child in need of services (“CHINS”). J.G.

challenges the sufficiency of the evidence to support the trial court’s order. Concluding that

the trial court’s CHINS finding is not a final appealable order, we dismiss this appeal.

                              Facts and Procedural History

       A.G. was born on January 28, 2013. On April 3, 2013, the Howard County

Department of Child Services (“DCS”) received a report alleging that A.G. was constantly

dirty and possibly underfed and that there were concerns about the condition of Mother’s

home. Following an investigation that confirmed that report and raised additional concerns

regarding marijuana use by Mother and medical concerns for A.G., DCS filed a petition

alleging A.G. to be a CHINS. An initial hearing was held on April 12, 2013, and on May 30,

2013, the trial court held a CHINS factfinding hearing. Following the hearing, the trial court

entered its “ORDER ON FACT FINDING HEARING” finding A.G. to be a CHINS.

Appellant’s App. at 3. On June 13, 2013, Mother filed her notice of appeal with this Court.

A CHINS dispositional hearing was subsequently held by the trial court on June 24, 2013.

                                  Discussion and Decision

       DCS asserts that because Mother brought this appeal before the dispositional hearing

was held, her appeal should be dismissed for lack of a final appealable order. “A final

judgment disposes the subject matter of the litigation as to the parties so far as the court in

which the action is pending has the power to dispose of it.” Matter of J.L.V., Jr., 667 N.E.2d


                                              2
186, 189 (Ind. Ct. App. 1996). This Court has held that a CHINS determination is a mere

preliminary step to be taken prior to choosing among several different dispositional

alternatives. In re J.V., 875 N.E.2d 395, 399 (Ind. Ct. App. 2007), trans. denied (2008). A

final appealable order exists only after the dispositional hearing has been held and a

dispositional order finally determines the rights of the parties. Id; see Ind. Code § 31-34-20-1

(if a child is a CHINS, the juvenile court may enter one or more of various dispositional

decrees).

       Because Mother’s notice of appeal preceded the dispositional hearing, we agree with

DCS that her appeal is untimely. We are mindful that we have, on occasion, and in limited

circumstances, addressed the merits of cases in this procedural posture so long as a

dispositional hearing was eventually conducted and a final appealable judgment was

available for our review. See J.V., 875 N.E.2d at 399; see also T.Y.T. v. Allen Cnty. Div. of

Family & Children, 714 N.E.2d 752, 756 n.3 (Ind. Ct. App. 1999). However, in this case,

the trial court’s dispositional order, assuming one exists, is not contained in the record on

appeal. Therefore, we have no final appealable order to review. We further note that Mother

did not file a reply brief to address the prematurity of her appeal and does not otherwise offer

this Court any argument justifying that we render a decision on the merits under the

circumstances presented. Accordingly, we dismiss Mother’s appeal.

       Dismissed.

BARNES, J., and PYLE, J., concur.




                                               3